Citation Nr: 0818602	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-38 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

REPRESENTATION

Appellant respresented by: Florida Departmen of Veterans 
Affairs

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1960 to 
September 1964, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the veteran's claims for service connection for diabetes 
mellitus, claimed as secondary to Agent Orange exposure, and 
service connection for hypertension, to include as secondary 
to diabetes mellitus.


FINDING OF FACT

1.  The veteran's service records do not demonstrate that he 
was exposed to Agent Orange during his period of active 
military service.

2.  The veteran's diabetes mellitus first manifested many 
years after his separation from service and is not shown to 
be related to his service or to any aspect thereof, including 
claimed exposure to Agent Orange.

3.  The veteran's hypertension first manifested many years 
after his separation from service and is not shown to be 
related to his service or to any aspect thereof.


CONCLUSION OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

2.  Hypertension was not incurred in or aggravated by the 
veteran's active service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(a), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 
Service connection for certain chronic diseases, including 
diabetes mellitus and hypertension, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

Diseases associated with exposure to certain herbicide agents 
will be considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
38 C.F.R. § 3.309(e) (2007).  While diabetes mellitus is 
included among these diseases or disorders, however, 
hypertension is not.  38 C.F.R. §§ 3.307(a)(6)(iii); 
3.307(d), 3.309(e) (2007).  Nevertheless, an appellant is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service connection is permitted based 
on aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  38 C.F.R. § 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between the disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service- 
connected disability.  38 C.F.R. § 3.303, 3.310 (2007).

The veteran contends that he is entitled to service 
connection for diabetes mellitus and hypertension.  These 
claims will be examined in turn.

Diabetes Mellitus

The veteran alleges that his diabetes mellitus had its onset 
in service as a result of exposure to Agent Orange.  
Specifically, the veteran maintains that while stationed in 
Okinawa, Japan, he was given a special assignment to go to 
Vietnam to guard a unit of Navy Seabees that were building an 
airstrike facility.  That assignment, according to the 
veteran, extended from approximately February 1964 until the 
time of his discharge from active duty in September 1964.  

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  In the case 
of such a veteran, service connection for listed diseases, 
including diabetes mellitus, will be rebuttably presumed if 
manifest to a compensable degree at any time after service. 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2007).  This presumption of service connection may 
be rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).

Although the veteran in this case maintains that he was 
deployed to Vietnam from approximately February 1964 until 
September 1964, his account is not supported by his service 
records.  The RO requested the veteran's complete service 
personnel records in order to verify whether he was specially 
assigned to Vietnam between February 1964 and September 1964, 
or whether he served in that region at any other time during 
his period of active duty.  Those service personnel records, 
which have been obtained and associated with the veteran's 
claims folder, contain no evidence that the veteran ever 
served in Vietnam or in any other location where herbicide 
agents have been determined to have been used.  Nor has the 
veteran provided any other evidence that would support his 
account of service in Vietnam.  To the contrary, the veteran 
expressly stated in response to correspondence dated in 
August 2006 that he had no other information or evidence to 
give VA to substantiate his claim.  Consequently, any 
additional information that may have been elicited in support 
of the veteran's service connection claim has not been not 
obtained because of his failure to cooperate.  In this 
regard, the Board reminds the veteran that the duty to assist 
in the development and the adjudication of claims is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The Board finds that the evidence of record does not 
demonstrate that the veteran served in Vietnam during the 
Vietnam era.  Therefore, the presumption of exposure to 
herbicides does not apply in this case.

Additionally, the clinical evidence of record does not 
establish, nor does the veteran contend, that his diabetes 
mellitus had its onset prior to the 1990s, which was many 
years after the veteran was discharged from active duty.  As 
there is no evidence that the veteran was exposed to 
herbicide agents in service or that he developed diabetes 
mellitus within one year of his separation from service, the 
Board finds that he is not entitled to service connection for 
diabetes mellitus on a presumptive basis. 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board now turns to the question of whether the veteran is 
entitled to service connection for diabetes mellitus on a 
direct basis.  First, there is no clinical evidence of 
treatment for diabetes mellitus or symptoms reasonably 
attributed thereto during his period of active service or in 
the Reserves.  Therefore, the veteran's service medical 
records do not show a chronic disorder related to diabetes.

Similarly, the veteran's post-service medical records are 
negative for complaints of, treatment for, or a diagnosis of 
diabetes mellitus for many years after discharge.  While the 
veteran contends that he was first diagnosed with diabetes 
mellitus in the early 1990s, the first clinical evidence of 
record relating to this condition is dated in November 2000, 
more than 36 years after his discharge from active service.  
The veteran's VA medical records dated to August 2006 reflect 
that he has received periodic treatment for diabetes mellitus 
and that his condition is currently stable.  

In view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, and this 
weighs heavily against the claim based on continuity of 
symptomatology.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Further, there is no evidence establishing a medical nexus 
between military service and the veteran's diabetes mellitus.  
Specifically, at no time has any treating physician related 
the veteran's diabetes mellitus to his period of active 
service.  Thus, service connection for diabetes mellitus is 
not warranted.  The Board finds it unnecessary to schedule 
the veteran for a VA examination because there is no evidence 
of record that indicates that the veteran's diabetes mellitus 
may be associated with an event, injury, or disease in 
service, or with any service-connected disability.  
Furthermore, there is no evidence showing herbicide exposure 
in service, and thus no event or injury in service that would 
require an examination to be conducted.  38 C.F.R. § 
3.159(c)(4).
Hypertension

The veteran claims that he is entitled to service connection 
for hypertension as secondary to his diabetes mellitus.  
However, for the reasons discussed above, the Board finds 
that the veteran's currently diagnosed diabetes mellitus was 
not incurred in or aggravated by his active service, and that 
the criteria for service connection thus have not been met.  
Accordingly, the veteran may not establish service connection 
for hypertension secondary to diabetes mellitus because the 
latter does not qualify as a service connected disability.  
38 C.F.R. § 3.303, 3.310.  Therefore, the Board must now 
consider whether the veteran is entitled to service 
connection for hypertension on a direct basis.  

Parenthetically, the Board notes that hypertension means 
persistently high arterial blood pressure, and by some 
authorities the threshold for high blood pressure is a 
reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).

The veteran's service medical records dated from February 
1960 to September 1964 reflect several instances of mildly 
elevated blood pressure, but none that met the criteria for 
hypertension under VA standards.  Specifically, on his pre-
service entrance examination in February 1960, the veteran 
was found to have a blood pressure reading of 136/80.  
Subsequently, on clinical evaluation in March 1964, his blood 
pressure was measured at 124/80.  At that time, the veteran 
was found to have a mid-systolic heart murmur, present in 
supine position.  However, there was no indication that this 
condition had been incurred or aggravated in service.  Nor 
was it determined to have any effect on the veteran's ability 
to carry out his military duties.  In July 1964, the veteran 
reported for sick call after complaining of "passing out"  
His blood pressure was measured at 110/70, and he was treated 
for a low fever.  The next day, he again reported for sick 
call.  His blood pressure was assessed at 104/72.  Finally, 
on examination in September 1964 prior to his separation from 
service, the veteran's blood pressure was measured at 120/80.  
That examination was negative for any complaints or clinical 
findings of cardiovascular abnormalities.  

Although the veteran had several instances of mildly elevated 
blood pressure during active duty, there is no indication in 
his service medical records that he had consistently elevated 
readings sufficient to warrant a diagnosis of hypertension.  
There is no evidence in the service medical records that the 
veteran was diagnosed with hypertension in service.  As 
hypertension was not diagnosed in service, the Board finds 
that chronicity in service is not established in this case. 
38 C.F.R. § 3.303(b).  Therefore, a showing of continuity of 
symptoms after discharge is required to support the veteran's 
claim for service connection of his hypertension.  38 C.F.R. 
§ 3.303(b). 

VA medical records dated from November 2000 to August 2006 
show that in June 2004, the veteran's blood pressure was 
measured at 143/69.  The diagnosis was hypertension.  The 
record thereafter reflects that he was treated periodically 
for this condition until August 2006, at which time his 
hypertension was assessed as stable.  Significantly, none of 
the veteran's medical providers related his hypertension to 
his period of active service.

As noted above, the first post-service evidence of record 
showing a diagnosis of hypertension is dated in June 2004, 
more than 39 years after the veteran left service.  As there 
is no evidence of hypertension dated within one year of his 
separation from service, the veteran is not entitled to 
service connection for hypertension on a presumptive basis.  
Additionally, in view of the lengthy period without treatment 
or complaints of the condition, there is no evidence of a 
continuity of treatment, which weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
hypertension.  Thus, service connection on a direct basis is 
not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  Additionally, because there is no evidence of record 
that indicates that the veteran's hypertension may be 
associated with an event, injury, or disease in service, or 
with any service-connected disability, the Board finds it 
unnecessary to schedule the veteran for a VA examination in 
this case.  

The Board has considered the veteran's assertions that his 
diabetes mellitus is the result of his active service, 
including his alleged exposure to herbicides, and that this 
condition caused or aggravated his hypertension.  Lay 
evidence is one type of evidence that the Board must consider 
when a veteran's claim seeks disability benefits.  38 C.F.R. 
§ 3.307(b) (2007).  As a lay person, however, the veteran is 
not competent to provide opinions requiring medicals 
knowledge, such as a question of medical causation.  Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Accordingly, the veteran's 
assertions as to medical causation and etiology, absent 
corroboration by objective medical evidence and opinions, 
lack sufficient probative value to establish a nexus between 
his current back condition and his time in service.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue to be addressed by the Board). 

In sum, the weight of the credible evidence demonstrates that 
the veteran's diabetes mellitus and hypertension first 
manifested many years his period of active duty and are not 
related to service.  As the preponderance of the evidence is 
against the appellant's claims for service connection for 
diabetes mellitus and hypertension, the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in October 2005 and August 
2006 and a rating decision in January 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the November 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


